Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered. 
DETAILED ACTION
Claims 1, 2, 5-9, 12-15, 17 and 18 are pending and have been examined.
Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Greenberg, Chun, Moalem and Nakai does not disclose the claim limitation:
spatially limiting, to minimize a radiation dose and/or a duration of irradiation for the tomographic recording, based on the positioning of the template and the temporomandibular joint a tomographic recording volume of the oral cavity to form a first part of the oral cavity that is confined to a portion of the oral cavity that is minimized to be representative of an anatomically relevant area of a dental object to be tomographically imaged, as compared to conventional dental diagnostic image generation systems, the minimized portion having the least one radiographic marker and the temporomandibular joint.

Applicant argues that Moalem does not disclose the use of tomographic recording to obtain the 3D digital model and therefore one of ordinary skill in the art would not be motivated to combine Moalem with the other references.  However, 
Alternatively, the 3D digitized data may be obtained in any other suitable manner, including other suitable intra oral scanning techniques, based on optical methods, direct contact methods or any other means, applied directly to the patient's dentition or to a physical model thereof. X-ray based, CT-based, MRI-based, or any other type of scanning of the patient or of a positive and/or negative physical model of the intra-oral cavity can be used, as well. 3D digital models can also be obtained by other ways, such as from an electronic record or another practitioner or scanning facility.

See paragraph [0031] of Moalem.
Applicant further fails to consider Nakai in the argument.  The combination of the teaching of Moalem to spatially limit the recording as compared to conventional dental diagnostic image generation systems with the teaching of Nakai to minimize the radiation exposure of the patient clearly meets the claimed limitations.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Greenberg does not disclose the spatially limiting step and therefore cannot generate the tomographic recording in response to this step.  However, as can clearly be seen in the previous rejection Greenberg teaches spatially limiting the recording volume to the patients mouth based on the positioning of the appliance 100 then performing a CT scan of the radiographic markers 64.  See the Final Office Action dated 04/19/2021 page 5.
Applicant further lists a plurality of citations made by the examiner in the Final Office Action as supposed examples of conclusory statements but provides no additional arguments as to how these citations qualify as conclusory statements.  .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 11/19/2015. It is noted, however, that applicant has not filed a certified copy of the DE 102015222821.5 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 2012/0214121) in view of Chun et al. (US 2014/0287379), herein Chun, in view of Moalem (US 2015/0037750) in view of Nakai et al. (US 2011/0044520), herein Nakai.
Consider claim 1, Greenberg clearly teaches a method for operating a dental diagnostic image generation system having at least two modalities for generating three-dimensional image data, in particular for temporomandibular joint diagnosis and/or temporomandibular joint therapy, the method comprising the steps of:
(Fig. 19: Radiographic appliance 100, [0071])

prescribing a spatial transformation rule for the template to determine an arrangement of the markers or structures with respect to each other; (“Here the radiographic marker 64 has a definite positional relationship with the SKD 66 and both have a definite relationship with the tooth 62.” [0049])

positioning the template in an oral cavity such that at least one radiographic marker appears in a tomographic recording to be generated; (Fig. 19: Radiographic appliance 100 is inserted into a patient’s mouth, [0049], [0071].)

spatially limiting, based on the positioning of the template, a tomographic recording volume of the oral cavity to form a first part of the oral cavity that is confined to a portion of the oral cavity that is minimized to be representative of an anatomically relevant area of a dental object to be tomographically imaged; (Fig. 20: A CT scan is performed of the interconnected parts in the patient, [0072].)

capturing at least two three-dimensional image data of a dental object and markers, the capturing step including: (i) generating, responsive to the spatially limiting step, a tomographic recording of the first part of the oral cavity (CT scan containing radiographic markers 64, [0049], [0072].) and (ii) generating a surface recording of a second part of the oral cavity, the second part of the oral cavity includes at least one optical marker; (Optical scan containing SKD 66, [0049], [0072])

merging the at least two three-dimensional image data in a multimodal registration step by bringing the at least two three-dimensional image data into spatial alignment based on the markers captured in the at least two three-dimensional image data; (The CT scan and optical scan are combined based on the radiographic markers 64 and SKD 66, [0049]-[0050].)

wherein an arrangement of the at least one optical marker and the at least one radiographic marker with respect to each other is based on a predetermined spatial transformation rule, (“Here the radiographic marker 64 has a definite positional relationship with the SKD 66 and both have a definite relationship with the tooth 62.” [0049])

(Figs. 15A and 15B, [0049])

wherein the arrangement of markers on the template is not restricted to a same height of the template (Fig. 15A: Marker 64 is higher than bracket 60 and SKD 66, [0049].) and wherein the arrangement of markers is not restricted to inside the oral cavity. (Figs. 19 and 20, [0071])

However, Greenberg does not explicitly teach spatially limiting, based on the positioning of the template and the temporomandibular joint, a tomographic recording volume of the oral cavity to form a first part of the oral cavity to be representative of an anatomically relevant area of a dental object to be tomographically imaged the portion having the least one radiographic marker and the temporomandibular joint.

In an analogous art, Chun, which discloses a system for medical imaging, clearly teaches spatially limiting, based on the positioning of the template and the temporomandibular joint, a tomographic recording volume of the oral cavity to form a first part of the oral cavity to be representative of an anatomically relevant area of a dental object to be tomographically imaged the portion having the least one radiographic marker and the temporomandibular joint. (Figs. 13A and 13B: Images 1301 and 1304 include reference points 1302 and 1303 wherein reference points 1303 identify the locations of the temporomandibular joint, [0086]-[0087], [0089]-[0090].) 

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Greenberg by spatially limiting, based on the positioning of the template and the temporomandibular joint, a tomographic recording volume of the oral cavity to form a first part of the oral cavity to be representative of an anatomically relevant area of a dental object to be tomographically imaged the portion having the least one radiographic marker and the temporomandibular joint, as taught by Chun, for the benefit of more efficiently capturing images of the temporomandibular joints.  

However, Greenberg combined with Chun does not explicitly teach spatially limiting, a tomographic recording volume of the oral cavity to form a first part of the oral cavity that is confined to a portion of the oral cavity that is minimized to be representative of an anatomically relevant area of a dental object to be tomographically imaged, as compared to conventional dental diagnostic image generation systems.

 to form a first part of the oral cavity that is confined to a portion of the oral cavity that is minimized to be representative of an anatomically relevant area of a dental object to be tomographically imaged, as compared to conventional dental diagnostic image generation systems. (Only a portion of the intraoral cavity may be imaged, [0030], [0031].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Greenberg combined with Chun by spatially limiting, a tomographic recording volume of the oral cavity to form a first part of the oral cavity that is confined to a portion of the oral cavity that is minimized to be representative of an anatomically relevant area of a dental object to be tomographically imaged, as compared to conventional dental diagnostic image generation systems, as taught by Moalem, for the benefit of capturing image data for only the required portions of the patient.
	
However, Greenberg combined with Chun and Moalem does not explicitly teach spatially limiting, to minimize a radiation dose and/or a duration of irradiation for the tomographic recording. 

In an analogous art, Nakai, which discloses a system for medical imaging, clearly teaches spatially limiting, to minimize a radiation dose and/or a duration of irradiation for the tomographic recording. ([0012], [0036], [0135])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Greenberg combined with Chun and Moalem by spatially limiting, to minimize a radiation dose and/or a duration of irradiation for the tomographic recording, as taught by Nakai, for the benefit of reducing the radiation exposure of the patient.	

Consider claim 2, Greenberg combined with Chun, Moalem and Nakai clearly teaches the number of markers are at least three. (Fig. 19 Greenberg)

Consider claim 5, Greenberg combined with Chun, Moalem and Nakai clearly teaches the multimodal registration is carried out by associating the at least one radiographic markers with the at least one optical markers. (The CT scan and optical scan are combined based on the radiographic markers 64 and SKD 66, [0049]-[0050] Greenberg.)

Consider claim 6, Greenberg combined with Chun, Moalem and Nakai clearly teaches the multimodal registration is carried out by associating natural or anatomy-based points. ([0049] Greenberg)
claim 9, Greenberg combined with Chun, Moalem and Nakai clearly teaches a non-transitory computer-readable storage medium storing a program which, when executed by a computer system, causes the computer system to perform the procedure of claim 1. ([0071] Greenberg; Fig. 11, [0083] Chun)

Consider claim 12, Greenberg combined with Chun, Moalem and Nakai clearly teaches the template has a configuration or arrangement of markers or structures which is visible in the at least two modalities. (Fig. 19, [0049] Greenberg)

Consider claim 13, Greenberg combined with Chun, Moalem and Nakai clearly teaches a dental medical image generation system which is set up to be controlled by a method in accordance with claim 1. (Fig. 14A Greenberg)

Consider claim 14, Greenberg combined with Chun, Moalem and Nakai clearly teaches the two three-dimensional image data overlap. ([0049] Greenberg)

Consider claim 17, Greenberg combined with Chun, Moalem and Nakai clearly teaches the at least one optical marker and the at least one radiographic marker are different. (Figs. 15A and 15B, [0049] Greenberg)

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 2012/0214121) ) in view of Chun et al. (US 2014/0287379) in view of Moalem (US 2015/0037750) in view of Nakai et al. (US 2011/0044520) in view of Marshall et al. (US 2009/0316966), herein Marshall.
Consider claim 7, Greenberg combined with Chun, Moalem and Nakai clearly teaches the multimodal registration is carried out with the aid of an algorithm which merges the captured markers.

However, Greenberg combined with Chun, Moalem and Nakai does not explicitly teach an Iterative Closest Point (ICP) algorithm.

In an analogous art, Marshall, which discloses a system for combining images, clearly teaches an Iterative Closest Point (ICP) algorithm. ([0105])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Greenberg combined with Chun, Moalem and Nakai by an Iterative Closest Point (ICP) algorithm, as taught by Marshall, for the benefit of utilizing a well-known alignment method. 

claim 18, Greenberg combined with Chun, Moalem, Nakai and Marshall clearly teaches in said merging step, a coordinate transformation is determined for point clouds in the at least two three-dimensional image data such that distances between the point clouds are minimized, and wherein for each point in the point clouds a closest point is determined in the other point cloud and a sum of the squares of the distances is minimized by adjusting transformation parameters, and repeating the minimization step iteratively until said point clouds are aligned. ([0105]-[0112] Marshall)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 2012/0214121) in view of Chun et al. (US 2014/0287379) in view of Moalem (US 2015/0037750) in view of Nakai et al. (US 2011/0044520)  in view of Ulrici (US 2013/0162645).
Consider claim 8, Greenberg combined with Chun, Moalem and Nakai clearly teaches the image data generation is carried out using a radiographic process, as well as by an optical scanning process. ([0049] Greenberg)

However, Greenberg combined with Chun, Moalem and Nakai does not explicitly teach the image data generation is carried out using a radiographic Digital Volume Tomography (DVT) process or Magnetic Resonance Tomography (MRT) process.

In an analogous art, Ulrici, which discloses a system for dental imaging, clearly teaches the image data generation is carried out using a radiographic Digital Volume Tomography (DVT) process or Magnetic Resonance Tomography (MRT) process. ([0086])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Greenberg combined with Chun, Moalem and Nakai by the image data generation is carried out using a radiographic Digital Volume Tomography (DVT) process or Magnetic Resonance Tomography (MRT) process, as taught by Ulrici, for the benefit of utilizing a well-known image capture method.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 2012/0214121) in view of Chun et al. (US 2014/0287379) in view of Moalem (US 2015/0037750) in view of Nakai et al. (US 2011/0044520) in view of Schmitt (US 2007/0190481).
Consider claim 15, Greenberg combined with Chun, Moalem and Nakai clearly teaches the method as claimed in claim 1.

However, Greenberg combined with Chun, Moalem and Nakai does not explicitly teach the two three-dimensional image data do not overlap.

In an analogous art, Schmitt, which discloses a system for medical imaging, clearly teaches the two three-dimensional image data do not overlap. (Fig. 9, [0069]-[0076])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Greenberg combined with Chun, Moalem and Nakai by the two three-dimensional image data do not overlap, as taught by Schmitt, for the benefit of removing non-diagnostic data caused by radiographic scatter.

Claim 18 is further rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 2012/0214121) in view of Chun et al. (US 2014/0287379) in view of Moalem (US 2015/0037750) in view of Nakai et al. (US 2011/0044520) in view of Applicant Admitted Prior Art, herein AAPA.
Consider claim 18, Greenberg combined with Chun, Moalem and Nakai clearly teaches said merging step.

However, Greenberg combined with Chun, Moalem and Nakai does not explicitly teach in said merging step, a coordinate transformation is determined for point clouds in the at least two three-dimensional image data such that distances between the point clouds are minimized, and wherein for each point in the point clouds a closest point is determined in the other point cloud and a sum of the squares of the distances is minimized by adjusting transformation parameters, and repeating the minimization step iteratively until said point clouds are aligned.

AAPA clearly teaches in said merging step, a coordinate transformation is determined for point clouds in the at least two three-dimensional image data such that distances between the point clouds are minimized, and wherein for each point in the point clouds a closest point is determined in the other point cloud and a sum of the squares of the distances is minimized by adjusting (Applicant’s specification states this is a “known fashion” of coordinate transformation, [0054].)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Greenberg combined with Chun, Moalem and Nakai by in said merging step, a coordinate transformation is determined for point clouds in the at least two three-dimensional image data such that distances between the point clouds are minimized, and wherein for each point in the point clouds a closest point is determined in the other point cloud and a sum of the squares of the distances is minimized by adjusting transformation parameters, and repeating the minimization step iteratively until said point clouds are aligned, as taught by AAPA, for the benefit of utilizing a well-known merging method.

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425